Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 04/06/2020.
Claims 7-8 and 14 were previously cancelled. Claims 1-5, 11, 15 and 17-20 are allowed, and claims 6, 9-10, 12-13 and 16 are cancelled. The applicant’s remarks have been fully considered and entered by the examiner.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney David Brush (34,557) on 06/29/2022 and 07/01/2022.

The application has been amended as follows: 
1. (Previously Presented) A method for conditional implementation of a service on an object connected to a local area network through a gateway including a location management device, the method comprising the following acts performed by the object: 
storing look-up data in a memory of the object, said look-up data indicating, for at least one service, whether the service is conditioned on said object with at least one location datum or not; 
receiving from a first terminal a request to implement a service of the at least one service for which look-up data is stored in the memory, said request comprising at least an identifier of the service and an identifier of said first terminal, wherein the service corresponds to at least one action to be performed by the object in the local area network; 
using the look-up data in the memory to determine whether the requested service is conditioned on said object with at least one location datum or not; 
if the requested service is conditioned on said object with at least one location datum, controlling operation of the object by:
transmitting to the management device of the gateway a request for determining location of said first terminal, said request comprising said identifier of the first terminal;
receiving a response message from the management device comprising at least one location datum of the first terminal, wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network; 
comparing the location datum of the first terminal with the location datum associated with the implementation of the requested service; and
as a function of results of the comparison, implementing the requested service on the object to perform the at least one action; and
if the requested service is not conditioned on said object with at least one location datum, controlling operation of the object by:
implementing the requested service on the object to perform the at least one action. 

2. (Previously Presented) The method for conditional implementation of a service according to Claim 1, further comprising, prior to the act of receiving a message comprising at least one location datum of the first terminal, acts of: 
evaluating the location datum associated with the implementation of the service, and according to the results of the evaluation: 
transmitting, over the local area network, the request for location of the first terminal, comprising at least said identifier of said first terminal. 

3. (Previously Presented) The method for conditional implementation of a service according to Claim 1, further comprising the following acts: 
acquiring the location datum to be associated with the implementation of the service; 
storing the location datum associated with the implementation of the service. 

4. (Previously Presented) The method for conditional implementation of a service according to Claim 1, wherein: 
the location datum of the first terminal received indicates a distance from the first terminal to a second terminal of the local area network; 
the location datum associated with the implementation of the service indicates a maximum distance from the first terminal to said second terminal of the local area network. 

5. (Previously Presented) The method for conditional implementation of a service (according to Claim 1, wherein: 
the location datum of the first terminal received indicates the presence of the first terminal within the range of the local area network; 
the service is implemented on the object only if the first terminal is within the range of the local area network. 

6. (Canceled)	
7. (Canceled) 
8. (Canceled) 
9. (Canceled)	 
10. (Canceled)	 

11. (Previously Presented) A connected object of a local area network, capable of communicating with a local area network through a gateway that includes a location management device, said connected object comprising: 
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the connected object to perform acts comprising:
storing look-up data in a memory of the object, said look-up data indicating, for at least one service, whether the service is conditioned on said object with at least one location datum or not; 
receiving from a first terminal a request to implement a service of the at least one service for which look-up data is stored in the memory, said request comprising at least an identifier of the service and an identifier of said first terminal, wherein the service corresponds to at least one action to be performed by the object in the local area network; 
using the look-up data in the memory to determine whether the requested service is conditioned on said object with at least one location datum or not; 
if the requested service is conditioned on said object with at least one location datum, controlling operation of the connected object by:
transmitting to the management device of the gateway a request for determining location of said first terminal, said request comprising said identifier of the first terminal; 
receiving a response message from the management device comprising at least one location datum of said first terminal, wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network; 
comparing the location datum of said first terminal with the location datum associated with the implementation of the requested service;  and
as a function of results of the comparison, implementing the requested service on the object to perform the at least one action; and
if the requested service is not conditioned on said object with at least one location datum, controlling operation of the object by:
implementing the requested service on the object to perform the at least one action.

12. (Canceled)	 
13. (Canceled)	
14. (Canceled)
 
15. (Previously Presented)	A non-transitory computer-readable medium comprising code instructions stored thereon for implementing a method for conditional implementation of a service on an object connected to a local area network, when the instructions are executed by a processor, wherein the object is connected to the local area network through a gateway including a location management device, the method comprising the following acts performed by the object: 
storing look-up data in a memory of the object, said look-up data indicating, for at least one service, whether the service is conditioned on said object with at least one location datum or not; 
receiving from a first terminal a request to implement a service of the at least one service for which look-up data is stored in the memory, said request comprising at least an identifier of the service and an identifier of said first terminal, wherein the service corresponds to at least one action to be performed by the object in the local area network; 
using the look-up data in the memory to determine whether the requested service is conditioned on said object with at least one location datum or not; 
if the requested service is conditioned on said object with at least one location datum, controlling operation of the object by:
transmitting to the management device of the gateway a request for determining location of said first terminal, said request comprising said identifier of the terminal;
receiving a response message from the management device comprising at least one location datum of the first terminal, wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network; 
comparing the location datum of the first terminal with the location datum associated with the implementation of the requested service; and
as a function of the results of the comparison, implementing the requested service on the object to perform the at least one action; and
if the requested service is not conditioned on said object with at least one location datum, controlling operation of the object by:
implementing the requested service on the object to perform the at least one action. 

16. (Canceled) 

17. (Previously Presented) The method for conditional implementation of a service according to claim 1, wherein the at least one location datum is based on a presence message broadcasted by the first terminal over a communication channel that is distinct from the local area network.

18. (Previously Presented) The method for conditional implementation of a service according to claim 17, wherein the at least one location datum is based on whether the management device receives or does not receive the presence message broadcasted by the first terminal.

19. (Previously Presented) The method for conditional implementation of a service according to claim 17, wherein the at least one location datum is not based global positioning system (GPS) coordinates.

20. (Previously Presented) A system for controlling conditional implementation of a service in a local area network, comprising:
	a first terminal capable of communicating with the local area network through a gateway, said terminal comprising: 
a first processor; and
a first non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the first processor configure the first terminal to perform acts comprising:
broadcasting a presence message over a communication channel that is distinct from the local area network; 
sending a request to implement a service, said request comprising at least an identifier of the service and an identifier of said first terminal, wherein the service corresponds to at least one action to be performed by at least a connected object in the local area network; and 
wherein the request is sent on said communication channel that is distinct from the local area network;
	the at least one connected object of the local area network, which is capable of communicating with the local area network through the gateway, each of said at least one connected object comprising: 
a second processor; and
a second non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the second processor configure the connected object to perform acts comprising:
storing look-up data in a memory of the object, said look-up data indicating, for at least one service, whether the service is conditioned on said object with at least one location datum or not; 
receiving from the first terminal the request to implement the service, said request comprising at least the identifier of the service and the identifier of said first terminal; 
using the look-up data in the memory to determine whether the requested service is conditioned on said object with at least one location datum or not; 
if the requested service is conditioned on said object with at least one location datum, controlling operation of the connected object by:
transmitting to the gateway a request for determining location of said first terminal, said request comprising said identifier of the first terminal; 
receiving a response message from the gateway comprising the at least one location datum of said first terminal, wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network; 
comparing the location datum of said first terminal with the location datum associated with the implementation of the requested service;  and
as a function of results of the comparison, implementing the requested service on the object to perform the at least one action; and
if the requested service is not conditioned on said object with at least one location datum, controlling operation of the object by:
implementing the requested service on the object to perform the at least one action; and
	the gateway, which comprises a location management device comprising:
a third processor; and
a third non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the third processor configure the management device to perform acts comprising:
receiving the presence message broadcasted by said first terminal over the communication channel that is distinct from the local area network; 
determining the location datum of said first terminal based on the presence message; 
in response to receiving the presence message, storing the location datum of said first terminal in association with the identifier of the first terminal; 
receiving the request over the local area network from said connected object for location of said first terminal, said request comprising the identifier of the first terminal; 
retrieving the location datum stored in association with the identifier of the first terminal, in response to the request; and
sending the response message over the local area network to the object, the response comprising the location datum of said first terminal.

Allowable Subject Matter
3.	Claims 1-5, 11, 15, 17-19, and 20 respectively, are renumbered as claims 1-5, 9, 10, 6-8 and 11 respectively, are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The independent claims 1, 11, 15 and 20 have been amended.
The prior arts of record, individually or in combination, do not teach in entirety the independent claims as amended when read in light of the specification. The prior art of records fails to disclose, suggest or teach:
“storing look-up data in a memory of the object, said look-up data indicating, for at least one service, whether the service is conditioned on said object with at least one location datum or not; 
receiving from a first terminal a request to implement a service of the at least one service for which look-up data is stored in the memory, said request comprising at least an identifier of the service and an identifier of said first terminal, wherein the service corresponds to at least one action to be performed by the object in the local area network; 
using the look-up data in the memory to determine whether the requested service is conditioned on said object with at least one location datum or not; 
if the requested service is conditioned on said object with at least one location datum, controlling operation of the object by:
transmitting to the management device of the gateway a request for determining location of said first terminal, said request comprising said identifier of the first terminal;
receiving a response message from the management device comprising at least one location datum of the first terminal, wherein the at least one location datum of the first terminal indicates whether the first terminal is proximate to the local area network or is not proximate to the local area network; 
comparing the location datum of the first terminal with the location datum associated with the implementation of the requested service; and
as a function of results of the comparison, implementing the requested service on the object to perform the at least one action; and
if the requested service is not conditioned on said object with at least one location datum, controlling operation of the object by:
implementing the requested service on the object to perform the at least one action.”

The amended independent claims now properly show in detail a method for conditional implementation of a service on an object connected to a local area network through a gateway including a location management device. Therefore, prior art made of records fails to anticipate and/or render the claimed process as set forth above obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453